Case: 14-10151    Date Filed: 09/10/2014   Page: 1 of 8




                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10151
                        Non-Argument Calendar
                      ________________________

                        Agency No. A088-920-938



RIGOBERTO AVILA-SANTOYO,

                                                                       Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (September 10, 2014)

Before WILSON, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 14-10151     Date Filed: 09/10/2014    Page: 2 of 8


      Rigoberto Avila-Santoyo, a native and citizen of Mexico, petitions for

review of the order of the Board of Immigration Appeals (BIA) affirming the

Immigration Judge’s (IJ) denial of his motion to reopen removal proceedings,

pursuant to 8 U.S.C. § 1229a(c)(7) and 8 C.F.R. § 1003.2. It is undisputed that

Avila-Santoyo’s motion to reopen was not filed within the 90-day limit prescribed

in 8 U.S.C. § 1229a(c)(7)(C)(i). This matter is again before us after we first

vacated and remanded en banc the BIA’s order denying reopening, and held that

“the 90-day deadline to file a motion to reopen immigration removal proceedings

[was] not jurisdictional, but rather [was] a claim-processing rule subject to

equitable tolling.” Avila-Santoyo v. U.S. Att’y Gen., 713 F.3d 1357, 1359 (11th

Cir. 2013) (en banc) (per curiam). We then remanded to the BIA “to consider

whether to grant Avila-Santoyo’s request for equitable tolling” of the deadline. Id.

at 1365.

      In addition to his equitable tolling argument, Avila-Santoyo’s argues that (1)

his waiver was not knowing, intelligent, and voluntary; (2) his removal

proceedings can be reopened because he was improperly removed in absentia; and

(3) the BIA erred in refusing to sua sponte reopen Avila-Santoyo’s removal

proceedings under 8 C.F.R. §§ 1003.2(a), (c). These issues were properly decided

by this court in Avila-Santoyo v. U.S. Att’y Gen., 487 F. App’x. 478 (11th Cir.

2012) (per curiam), vacated and superseded on reh’g, 713 F.3d at 1365, and we


                                          2
               Case: 14-10151    Date Filed: 09/10/2014   Page: 3 of 8


will not readdress them here. We incorporate by reference the analysis and

reasoning of our prior opinion disposing of Avila-Santoyo’s claims that do not

relate to his equitable tolling argument. Avila-Santoyo, 487 F. App’x at 480–81.

Accordingly, we will now address whether the BIA abused its discretion when it

denied Avila-Santoyo’s motion to reopen finding that his motion was not subjected

to equitable tolling.

      We review the denial of a motion to reopen removal proceedings for an

abuse of discretion. Zhang v. U.S. Att’y Gen., 572 F.3d 1316, 1319 (11th Cir.

2009) (per curiam). Judicial review “is limited to determining whether the BIA

exercised its discretion in an arbitrary or capricious manner. The moving party

bears a heavy burden, as motions to reopen are disfavored, especially in removal

proceedings.” Id. (citation omitted). The BIA’s factual determinations are

reviewed under the deferential substantial evidence test. Lin v. U.S. Att’y Gen.,

555 F.3d 1310, 1314 (11th Cir. 2009). Under that test, we will affirm the BIA’s

decision if it is supported by reasonable, substantial, and probative evidence on the

record considered as a whole. Id. We review de novo the BIA’s and IJ’s legal

conclusions. Id. And we review only the BIA’s decision, except to the extent it

expressly adopts the IJ’s decision. Id.

      An alien may file one motion to reopen, and that motion must be filed no

later than 90 days after the date on which a final administrative decision was


                                          3
              Case: 14-10151     Date Filed: 09/10/2014    Page: 4 of 8


rendered. 8 U.S.C. § 1229a(c)(7)(A),(C); 8 C.F.R. § 1003.2(c)(2). The time bar

for motions to reopen is not jurisdictional, and thus equitable tolling may be

available. Avila-Santoyo, 713 F.3d at 1362–65. To establish eligibility for

equitable tolling, a litigant must show that (1) he has been pursuing his rights

diligently, and (2) some extraordinary circumstance stood in his way. Id. at 1363

n.5. Tolling is an “extraordinary remedy” that should be used sparingly, but courts

may toll time limitations when an inequitable event prevents a party’s timely

action. Booth v. Carnival Corp., 522 F.3d 1148, 1150 (11th Cir. 2008). Here, the

BIA did not abuse its discretion in denying Avila-Santoyo’s motion to reopen. It is

undisputed that Avila-Santoyo did not file his motion to reopen within the 90-day

limit contained in the statute, and the BIA did not abuse its discretion in

concluding that Avila-Santoyo failed to establish eligibility for equitable tolling

because he did not demonstrate due diligence.

      Avila-Santoyo raises several arguments as to how he did establish eligibility

for equitable tolling. First, he argues that the BIA should have measured his due

diligence from the time he discovered the error because of the immigration

officials’ “misconduct” and alleged misrepresentations to him. This argument is

unavailing. The Supreme Court has recognized that equitable tolling may be

appropriate where a claimant is induced to forego his rights due to the other party’s

fraud or misconduct. See Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 96, 111


                                          4
               Case: 14-10151     Date Filed: 09/10/2014    Page: 5 of 8


S. Ct. 453, 457–58 (1990); Holmberg v. Armbrecht, 327 U.S. 392, 397, 66 S. Ct.

582, 585 (1946). This court, too, has held that where one party acts with

“affirmative misconduct, such as deliberate concealment,” such that it was “nearly

impossible” for the other party to discover certain pertinent facts, equitable tolling

can be appropriate. Cabello v. Fernandez-Larios, 402 F.3d 1148, 1155 (11th Cir.

2005) (per curiam) (equitable tolling appropriate where Chilean government

purposefully concealed the manner of man’s death and place of burial because his

family could not possibly have pursued their claims until they received this

information); see also IBT Int’l, Inc. v. Northern (In re Int’l Admin. Servs., Inc.),

408 F.3d 689, 700–02 (11th Cir. 2005).

      Here, Avila-Santoyo has failed to show any affirmative misconduct, such as

deliberate concealment or fraud, on the part of the immigration officials. In the

affidavit attached to the motion to reopen, Avila-Santoyo stated that “[t]he

immigration officer at Krome told me that if I signed the paperwork he gave me, I

could be out of detention quickly. I figured because the officer worked for

immigration, he knew the law and I must not have any rights or way to stay in the

United States. . . . I just signed wherever the immigration officer told me to sign as

I thought that was my only choice.” The agents did not lie to him or conceal facts

from him such that it was “nearly impossible” for him to know he had the right to

file a motion to reopen the proceedings. Absent such a showing, Avila-Santoyo


                                           5
               Case: 14-10151     Date Filed: 09/10/2014    Page: 6 of 8


cannot demonstrate that the government agents’ alleged “fraud” or “misconduct”

should lead to a later date with which to measure equitable tolling. Compare

Jackson v. Astrue, 506 F.3d 1349, 1355–56 (11th Cir. 2007) (determining that

Social Security claimant’s arguments that she did not fully comprehend her rights

and that a state court clerk misled her was insufficient to equitably toll

administrative filing deadline), and Kuusk v. Holder, 732 F.3d 302, 306–07 (4th

Cir. 2013) (petitioner’s misunderstanding of the limited but accurate advice given

her by immigration officials did not establish equitable tolling of an otherwise

untimely motion to reopen), with Cabello, 402 F.3d at 1155, and Int’l Admin.

Servs., 408 F.3d at 700–02.

      Avila-Santoyo also argues that he mistakenly relied on the representations of

immigration agents because he “figured” that the officers “knew the law” and he

“understood only that the fastest way out of detention was to sign the forms.” He

does not dispute that he received and signed the stipulated removal request in

English and Spanish, nor does he dispute that the request plainly stated that he was

agreeing to waive his rights to an attorney and to a hearing before an IJ and further

stated that he “fully understand[s] its consequences.” As Avila-Santoyo himself

points out, “knowledge is critical in assessing due diligence,” and his knowledge of

the rights waived in the removal request makes his reliance on the agents’

representations unreasonable. First Ala. Bank, N.A. v. United States, 981 F.2d


                                           6
              Case: 14-10151     Date Filed: 09/10/2014    Page: 7 of 8


1226, 1228–29 (11th Cir. 1993) (denying equitable tolling where taxpayers knew

or should have known that written notices triggered start of statute of limitations,

and could not have “reasonably relied” on oral representations by IRS agents that

statute was not yet running).

      Furthermore, substantial evidence supports the BIA’s determination that

Avila-Santoyo did not diligently pursue his rights in the 2 ½-year interim between

the removal order and the filing of the motion to reopen. The BIA gave specific,

cogent reasons to support its conclusion, including that Avila-Santoyo did not seek

legal counsel and made no effort to “rectify” his immigration status either in

Mexico or upon his return to the United States. Substantial record evidence

supports this conclusion, as Avila-Santoyo makes no claim in his motion to reopen

or elsewhere that he questioned the validity of the stipulated removal request,

attempted to seek legal counsel, or did anything to preserve his rights during this

time. His professed reliance on the representations of immigration agents and his

ignorance of any problems with the removal process until mid-2011 does not cure

this due diligence deficiency. See Justice v. United States, 6 F.3d 1474, 1480 (11th

Cir. 1993) (party failed to show due diligence by ignoring and overlooking court

deadlines).

      In this case, substantial evidence supports the BIA’s conclusion that Avila-

Santoyo failed to exercise due diligence in preserving his rights, and it follows that


                                          7
               Case: 14-10151     Date Filed: 09/10/2014    Page: 8 of 8


Avila-Santoyo is therefore ineligible for equitable tolling of the statutory filing

deadline. Having reached this conclusion, the BIA did not abuse its discretion in

denying Avila-Santoyo’s motion to reopen his removal proceedings.

      PETITION DENIED.




                                           8